 

MICROMD EMR
Wa SSO LOR)

 

UPDATE GUIDE

 

 

Exhibit 10

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 58-10 Filed 03/29/21 Page 2 of 4 PagelD 598

ICD-10 Enhancements

Clinical Quality Measures

43 Clinical Quality Measures have been updated for Stage 2 to include ICD-10 codes as well as ICD-9 codes. These
updates are done behind the scenes in the reference database.

Form Encounters and the Administrative Form Builder

Users can create forms using the Form Encounter or the Administrative Form Builder to create forms containing ICD-

10 codes. The codes will work with checkboxes, options buttons, pick lists and when inserting medical information
or assessments with ICD view/print.

 

Encounter Administration Research

ree li 9 | ee me, ee ct ghia w

ld Save [5 lf ) a a Ac] Impression "iad akon QQ :
° j tock =} | Copy i me 1 ter omy Mechcal || Pabent

Hstory “ screen SE} Encounter | Dashboard —2 Notes (3 Coadators || Monitor ti TestResuits Q Vital Sons

Medcal
Info
File i Templates a : Tools. ‘Medical Information

ag) PERIZ Fawe
ardiovascular disorder
S$CT126487001]

py) aieaapee

ardiavascular disorder
'SCT128487001)

 

 

Figure 1.34 ICD-9 and ICD-10 codes in the Form Builder
Drug-to-ICD Warnings

MicroMD has incorporated First DataBank’s Medical Lexicon Module, which integrates all existing ICD-10 codes into
the EMR, and drug-to-ICD warnings are current with the new code set.

BD _—— MictoMD EMR Update Guide Version 10.0
Case 2:20-cv-00955-JLB-NPM Document 58-10 Filed 03/29/21 Page 3 of 4 PagelD 599
MedKnowledge Brochure Landing | FDB (First Databank) https://interactive.fdbhealth.com/fdb-medknowledge-brochure-landi...

First Databank (FDB)
Empowers Medical
Decision-Making

First Databank is the leading provider of drug databases that are integrated into
HIT systems. We create innovative solutions to meet clinical and other healthcare
business decision support needs. And, we've launched a new database platform
to help improve the identification, utilization, and tracking of medical devices.

e Unmatched experience in developing and integrating drug and medical device
databases

¢ Reliable and consistent knowledge that creates customer confidence and trust

e High satisfaction ratings that prove we exceed customer need

Get the FDB MedkKnowledge Brochure

Complete this form to download

 

 

First Name Last Name Email Address

 

 

 

 

 

 

 

 

1 of 3 11/15/20, 7:14 PM
Case 2:20-cv-00955-JLB-NPM Document 58-10 Filed 03/29/21 Page 4 of 4 PagelD 600
MedKnowledge Brochure Landing | FDB (First Databank) https://interactive.fdbhealth.com/fdb-medknowledge-brochure-landi...

DOWNLOAD BROCHURE

 

About FDB

First Databank (FDB) is the leading provider of drug and medical device knowledge that
helps healthcare professionals make precise decisions. We empower our information system
developer partners to deliver valuable, useful, and differentiated solutions used by millions of
clinicians, business associates, and patients every day. For more than four decades, our
medical knowledge has helped improve patient safety, operational efficiency, and healthcare
outcomes. For a complete look at our solutions and services, please visit
www.fdbhealth.com and follow us on Twitter, LinkedIn, and YouTube.

Ore rel iii,

 

©2020 First Databank, Inc. Part of the Hearst Health network.

We respect your rights. Read the FDB Privacy Policy.
Call 1.800.633.3453

2 of 3 11/15/20, 7:14 PM
